Jenkins, P. J.,
concurring specially. I concur in tlie judgment in this case on the theory that it is distinguishable from that of Metropolitan Life Ins. Co. v. Alexander, 43 Ga. App. 385 (159 S. E. 124), in that, in the instant case, the policy was actually put in force by the agent, who had knowledge of all the facts, the policy itself providing that it should not be valid until and unless countersigned by such agent. See, in this connection, New York Life Ins. Co. v. Patten, 151 Ga. 185, 187 (106 S. E. 183), in which distinction is drawn between the powers of agents of life insurance companies, and agents of fire insurance and other companies, where the agent has power to fill up and issue the policies, “and the acts and knowledge of such agent are the acts and knowledge of the company."